DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2-3, it is not clear, whether “a pair of wheels” in claim 2, the same as a pair of wheels in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons (5,882,064) in view of Chernoff et al. (7,281,600).
Emmons in figures 1-12, disclose a vehicle, comprising a chassis having a chassis body (20) and a plurality of chassis modular units (23, 27); at least one driving unit 
Chernoff et al. in figures 1-30, disclose a pre-engineered frame portion comprising a pair of wheels (80), a driving unit (127). The driving unit comprises at least one 868001-002 PUSI; PIUS1820612CN of a front driving unit (127) and a rear driving unit (125), and the plurality of suspension systems comprising a front suspension system (71) and a rear suspension system (71). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Emmons by further comprising the drive unit disclosed by Chernoff et al. in order to apply a driving force to the wheels.
 	Regarding claim 9, Emmons in figure 4, show the chassis further comprising at least one passenger cabin. The at least one passenger cabin is located at least one of both sides of the chassis, which arranged closer to a rear end of the chassis than the cockpit and detachably connected to the chassis body.  
 	Regarding claim 13, Emmons in figure 4, disclose a plurality of buffer members (26, 30), which is arranged at the first end and the second end of the chassis body in the first direction, and configured to absorb impact forces applied to the first end and the second end.  
 	Regarding claim 14, Emmons in combination with Chernoff et al. disclose a power system cabin (121), which is further arranged in the chassis body of Emmons, a power system is arranged within the power system cabin and configured to supply power to the at least one driving unit. The power system cabin is arranged behind the 
 	Regarding claim 15, Chernoff et al. disclose the power system comprising at least one of a power generation system (67), a power storage system (69), a power transmission system (169) and a power control system (159).  	
	
Allowable Subject Matter
Claims 2-8, 10, 12, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record don’t disclose a housing.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.